DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 10/19/2020, the following represents the changes from the previous claims: Claim 8 was amended. Claims 8, 9, and 11-14 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 8 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al. (US Patent Publication 2013/0034905) in view of Courtine (US Patent Publication 2016/0279418), Reinkensmeyer et al. (US Patent Publication 2002/0157617), Martin et al. (US 6,645,126), and Sankai et al. (US Patent Publication 2014/0058299).  
	a. Regarding claim 8, Feng teaches a nerve cell culture apparatus comprising an implant module which is implanted in an intended in vivo site of a mammalian model animal [the culture medium is implanted into a wound of a human body or mammal body [0071]] and places nerve cells and a guide member which guides neurites of the nerve cells in an elongation direction [carbon nanotube wires 123 can guide growing directions of the neurites [0024]; Neurites differentiated from the neuronal cells shown in FIG. 4 are substantially linearly grown along the axial direction of the carbon nanotube wires 123 [0034]] on a culture substrate 10 [FIG. 1, illustrates one embodiment of a culture medium 10 used to culture neural cells [0021]].
Feng does not specifically teach a potential detector radially mounted at a plurality of sites centering around the in vivo site including at least a central side above the implant module and detects each nerve action potential with reference to the in vivo site and a controller which causes a driving source to generate power according to an intent of the model animal and based on each of the nerve 
Courtine teaches a potential detector radially mounted at a plurality of sites centering around the in vivo site including at least a central side above the implant module [sensors continuously acquiring feedback signals from said subject, said signals being neural signals and/or signals providing features of motion of said subject [0030]; the decoder is able to capture the cortical multi-unit activity and detect the subject animal's intention to walk [0096]; electrode arrays implanted in the limb area of the sensorimotor cortex of a subject collect information about the subject locomotor intention [0125]; FIG. 1; FIG. 14. Scheme of an embodiment of the invention, illustrated in the case of rehabilitation of rodents on a treadmill [0095]] and detects each nerve action potential with reference to the in vivo site [electrodes can apply the epidural and/or subdural ES (electrical stimulation) to any stimulation site along the spinal cord of the subject. Preferred stimulation sites are lumbar and sacral sites for lower limb stimulation and cervical sites for upper-limb stimulation [0040]; electrode arrays implanted in the limb area of the sensorimotor cortex of a subject collect information about the subject locomotor intention [0125]] and a controller [a signal processing device receiving said feedback signals and operating real-time automatic control algorithms [0030]] which causes a driving source to generate power according to an intent of the model animal and based on each of the nerve action potentials detected by the potential detector and examines a cell activity of the nerve cells based on a measurement result of changes in each of the nerve action potentials simultaneously with culturing nerve cells in the implant module implanted in the in vivo site of the model animal [the decoder is able to capture the cortical multi-unit activity and detect the subject animal's intention to walk [0096]] for the purpose of providing a biosignal detection unit implanted along the spinal cord of a model animal subject with a neuromotor impairment to collect information about the subject animal's intention to walk and apply electrical stimulation to any stimulation site along the spinal cord of the subject to improve consistency of walking in the rehabilitation of rodents on a treadmill. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Feng to include a potential detector 
Feng in view of Courtine does not specifically teach a motion transmitter connected to a holding part for holding a foot of each leg of the model animal and transmits the power of the driving source to the holding part so that the holding part swings at an approximate trajectory as a natural walking motion pattern of the model animal; a treadmill which has a walking belt positioned to come into contact with the holding part, and causes the walking belt to move in a circular motion according to a rotation of rollers; and a controller which causes a driving source to generate power according to an intent of the model animal and based on each of the nerve action potentials detected by the potential detector.
Reinkensmeyer teaches a motion transmitter 14, 16 connected to a holding part 80 for holding a foot of each leg of the model animal [a robotic mechanism such as one including robotic arms 14 and 16 is connected to one or more of the mammal's limbs [0046]; an interconnecting set of links and joints moving with one or more degrees of freedom [0041]]; FIGS. 1, 4] and transmits the power of the driving source 52, 54 [each robotic arm includes two mechanically grounded brushless DC motors 52 and 54 [0056]] to the holding part so that the holding part swings at an approximate trajectory as a natural walking motion pattern of the model animal [smooth swing trajectories at near normal stride lengths [0090]]; a treadmill 12 which has a walking belt positioned to come into contact with the holding part [animal is suspended over a moving surface in a harness, abstract; a harness 18, for holding the mammal's body [0050] FIGS. 1, 4], and causes the walking [The robotic arms can be programmed to initiate forward swing in one hindlimb as soon as the opposite hindlimb has begun forward swing [0113]] for the purpose of providing for locomotion assessment and training of a neurologically impaired model animal suspended over a treadmill in a harness, with the animal's limbs connected to a motion transmission mechanism that applies force to the limbs in a repetitive manner for evaluating the efficacy of potential therapeutic interventions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Feng in view of Courtine to include a motion transmitter connected to a holding part for holding a foot of each leg of the model animal and transmits the power of the driving source to the holding part so that the holding part swings at an approximate trajectory as a natural walking motion pattern of the model animal; a treadmill which has a walking belt positioned to come into contact with the holding part, and causes the walking belt to move in a circular motion according to a rotation of rollers; and a controller which causes a driving source to generate power according to an intent of the model animal and based on each of the nerve action potentials detected by the potential detector as taught by Reinkensmeyer because doing so would have provided for locomotion assessment and training of a neurologically impaired model animal suspended over a treadmill in a harness, with the animal's limbs connected to a motion transmission mechanism that applies force to the limbs in a repetitive manner for evaluating the efficacy of potential therapeutic interventions.
Feng in view of Courtine and Reinkensmeyer does not specifically teach controlling a moving speed of the walking belt according to a walking motion of the model animal. Martin teaches controlling a moving speed of the walking belt according to a walking motion of the model animal [controller that is responsive to a user input device is employed to input information that inputs information pertaining to any one of cadence and leg length sets the belt speed to match an appropriate step cycle, abstract] for the purpose of providing a treadmill having a belt which speed matches a user's own step cycle according to a walking motion of the user. It would have been obvious to one having ordinary 
	Feng in view of Courtine, Reinkensmeyer, and Martin does not specifically teach the controller controls the power of the driving source based on the swing angle by determining a measured angle of a joint of the model animal based on the swing angle of the holding part, comparing the measured angle of the joint to stored reference powers to identify a task associated with movement of the model animal, and autonomously controls the driving source based on a stored assist pattern associated with the identified task. Sankai teaches the controller controls the power of the driving source based on the swing angle by determining a measured angle of a joint of the model animal based on the swing angle of the holding part [The joint angle detecting unit 103 detects a joint angle according to the motion of the wearer P, and outputs the resultant to the control device 110 [0038]], comparing the measured angle of the joint to stored reference powers to identify a task associated with movement of the model animal, and autonomously controls the driving source based on a stored assist pattern associated with the identified task [the autonomous control unit 112 compares the parameter indicating the motion of the wearer, such as the joint angle detected by the joint angle detecting unit 103 and the position of the center of gravity detected by the center-of-gravity position detecting unit 104, and the reference parameter stored in the data storage unit 113, thereby specifying the task and phase of the motion of the wearer P. After specifying the phase according to the motion state of the wearer, the autonomous control unit 112 selects the optimum assist pattern, according to the purpose set beforehand, out of the assist patterns assigned to this phase, and generates an autonomous command signal for allowing the drive source (actuator) 132 to generate power according to this assist pattern [0050]] for the purpose of providing a gait training motion assist device to specify a walking phase of a wearer, select the optimum assist pattern, and apply power in correspondence to the walking phase of the wearer so the appropriate motion patterns and the progression of the rehabilitation are suitable for the target motion pattern and the wearer can safely carry out the gait training for rehabilitation purposes.

b. Regarding claim 11, Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai teaches (references to Reinkensmeyer) the nerve cell culture apparatus according to claim 8 having holding part 80 for holding a foot of each leg of the model animal [FIGS. 1, 4] and the controller [The robotic arms can be programmed to initiate forward swing in one hindlimb as soon as the opposite hindlimb has begun forward swing [0113]]. 
Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai does not specifically teach a relief device which lifts the model animal in a freely elevatable manner, and relieves a load on a foot of each leg of the model animal. Reinkensmeyer teaches relief device 18 which lifts model animal 10 in a freely elevatable manner, and relieves a load on a foot of each leg of the model animal [animal is suspended over a moving surface in a harness, abstract; a harness 18, for holding the mammal's body [0050] FIGS. 1, 4] for the purpose of providing a harness for holding the model animal's body suspended over a treadmill and counterbalance the animal's weight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai to include a relief device which lifts the model animal in a freely elevatable manner, and relieves a load on a foot of each leg of the model animal as taught by Reinkensmeyer because doing so would have provided a harness for holding the model animal's body suspended over a treadmill and counterbalance the animal's weight.  

Sankai teaches a centroid position detection unit which is provided on the holding part for holding a foot and detects a centroid position according to a walking motion [shoes 51 and 52 are provided with insole sensors (not illustrated). The insole sensor includes a reaction sensor detecting reaction force to the front side and back side of the right foot and the left foot, for example. The reaction sensor includes, for example, a piezoelectric element that outputs a voltage according to the applied load, and can detect the position of the center of gravity. The insole sensor outputs the detection result to the control unit 60 [0079]] and controller 60 [The insole sensor outputs the detection result to the control unit 60 [0079]] controls the relief by the relief device based on the centroid position [a control device that controls a moving speed of the moving unit and/or an amount of body-weight support by the body weight support device based upon a position of a center of gravity of the wearer detected by the wearable motion assist device, abstract; claim 1, FIG. 1] for the purpose of providing a centroid position detector device which detects a shift of a position of a center of gravity accompanied with a walk action and a controller to control the driving force of the motion transmission mechanism based on a biosignal detected and the position of the center of gravity detected by the centroid position detector device to assist a wearer to walk smoothly by the wearer's own muscular power and intention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai to include a centroid position detection unit which is provided on the holding part for holding a foot and detects a centroid position according to a walking motion and controller that controls the relief by the relief device based on the centroid position as taught by Sankai because doing so would have provided a centroid position detector device which detects a shift of a position of a center of gravity accompanied with a walk action and a controller to control the driving force of the motion transmission mechanism based on a biosignal detected and the position of the center 
c. Regarding claim 12, Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai teaches (references to Reinkensmeyer) the nerve cell culture apparatus according to claim 8 wherein motion transmitter 14, 16 [a robotic mechanism such as one including robotic arms 14 and 16 is connected to one or more of the mammal's limbs [0046]; FIGS. 1, 4] includes an articulated link mechanism having at least 1 degree of freedom [an interconnecting set of links and joints moving with one or more degrees of freedom [0041]] and converts at least a part of a rotational motion of driving source 52, 54 into at least pseudo linear motion [each robotic arm includes two mechanically grounded brushless DC motors 52 and 54 [0056]].
d. Regarding claim 13, Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai teaches (references to Reinkensmeyer) the nerve cell culture apparatus according to claim 8 having motion transmitter 14, 16 [a robotic mechanism such as one including robotic arms 14 and 16 is connected to one or more of the mammal's limbs [0046]; FIGS. 1, 4] mounted on model animal 10 and driving source 52, 54 [each robotic arm includes two mechanically grounded brushless DC motors 52 and 54 [0056]].
Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai does not specifically teach the motion transmission mechanism includes a waist frame to be mounted on a waist; first frames provided downward from a right side and a left side of the waist frame, respectively, and rotatably connected at a position corresponding to a hip joint; and second frames provided downward from each of the first frames and rotatably connected at a position corresponding to a knee joint, wherein an output of the driving source is transmitted to a connecting region of the waist frame and the first frame and a connecting region of the first frame and the second frame, respectively.
Sankai teaches motion transmitter 100 includes a waist frame 10 to be mounted on a waist [waist frame 10 is for supporting the waist of the wearer P, and is fixed to the trunk of the wearer P [0067]]; first frames provided downward from a right side and a left side of the waist frame, respectively, and rotatably connected at a position corresponding to a hip joint [leg frames 11 to 14 [0066] FIGS. 1, 5, 8-9]; and second frames provided downward from each of the first frames and rotatably connected at a [leg frames 11 to 14 [0066] FIGS. 1, 5, 8-9], wherein an output of the driving source is transmitted to a connecting region of the waist frame and the first frame and a connecting region of the first frame and the second frame, respectively [power units 31 to 34 are mounted on the portions corresponding to joints on the thighs and on the lower legs (hip joints, and knee joints) [0070]] for the purpose of providing a wearable motion assist device that applies power to the wearer in correspondence to the walking phase of the wearer to assist the wearer to walk smoothly by the wearer's own muscular power and intention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai to include the motion transmission mechanism includes a waist frame to be mounted on a waist; first frames provided downward from a right side and a left side of the waist frame, respectively, and rotatably connected at a position corresponding to a hip joint; and second frames provided downward from each of the first frames and rotatably connected at a position corresponding to a knee joint, wherein an output of the driving source is transmitted to a connecting region of the waist frame and the first frame and a connecting region of the first frame and the second frame, respectively as taught by Sankai because doing so would have provided a wearable motion assist device that applies power to the wearer in correspondence to the walking phase of the wearer to assist the wearer to walk smoothly by the wearer's own muscular power and intention.

 4. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al. (US Patent Publication 2013/0034905) in view of Courtine (US Patent Publication 2016/0279418), Reinkensmeyer et al. (US Patent Publication 2002/0157617), Martin et al. (US 6,645,126), Sankai et al. (US Patent Publication 2014/0058299), and Burdick et al. (US Patent Publication 2014/0180361).
a. Regarding claim 9, Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai teaches (references to Courtine) the nerve cell culture apparatus according to claim 8 having a biostimulation application unit provided integrally with the potential detector that applies electrostimulation to the model animal [electrodes can apply the epidural and/or subdural ES (electrical stimulation) to any stimulation site along the spinal cord of the subject. Preferred stimulation sites are lumbar and sacral sites for lower limb stimulation and cervical sites for upper-limb stimulation [0040]; electrode arrays implanted in the limb area of the sensorimotor cortex of a subject collect information about the subject locomotor intention [0125]] based on signals from the controller [a signal processing device receiving said feedback signals and operating real-time automatic control algorithms [0030]].
Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai does not specifically teach the biostimulation application unit applies electrostimulation to the model animal by way of a square wave current and a controller measuring an action potential reflected in response to the electrostimulation by the biostimulation application unit, controls a directivity of elongation of the nerve cells by controlling a stimulation frequency of electrostimulation based on a relationship of the action potential and cell activity of the nerve cells.
Burdick teaches biostimulation application unit 420 applies electrostimulation to the model animal by way of a square wave current [neurostimulator device 420 is configured to generate stimulation having a standard waveform shape (e.g., sine, triangle, square, and the like) and/or a custom defined waveform shape. The duty cycle of the neurostimulator device 420 may be configured (for example, for square waveform shapes) [0181]] and a controller measuring an action potential reflected in response to the electrostimulation by the biostimulation application unit [neurostimulator device 420 may be connected to the EMG sensors 190 or recording electrodes (not shown) that are independent of the electrodes 142 used to deliver stimulation. In such embodiments, a pre-amp (not shown) and ADC (not shown) may be included in the stimulator circuitry 436 and used to send digital EMG or nerve recording signals directly to the controller 422 [0185]] for the purpose of providing a neurostimulator device for use with relatively small subjects (e.g., rats) to receive data from one or more sensors and use that data to modify the stimulation delivered to implantable stimulators used in neurological rehabilitation for the treatment of traumatic and non-traumatic injury or illness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nerve cell culture apparatus taught by Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai to include the biostimulation application unit that applies electrostimulation to the model animal by way of a square wave current and a controller measuring an action potential 
Feng further teaches controlling directivity of elongation of the nerve cells [carbon nanotube wires 123 can guide growing directions of the neurites [0024]; Neurites differentiated from the neuronal cells shown in FIG. 4 are substantially linearly grown along the axial direction of the carbon nanotube wires 123 [0034]] by controlling a stimulation frequency of electrostimulation based on a relationship of the action potential and cell activity of the nerve cells [neuronal cells can be grown by stimulation from electricity [0029]].

5. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al. (US Patent Publication 2013/0034905) in view of Courtine (US Patent Publication 2016/0279418), Reinkensmeyer et al. (US Patent Publication 2002/0157617), Martin et al. (US 6,645,126), Sankai et al. (US Patent Publication 2014/0058299), and Edgerton et al. (US Patent Publication 2014/0163640).
a. Regarding claim 14, Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai teaches (references to Reinkensmeyer) the nerve cell culture apparatus according to claim 8 having the controller [a signal processing device receiving said feedback signals and operating real-time automatic control algorithms [0030]] and an electrode disposed in the in vivo site of the model animal [electrodes can apply the epidural and/or subdural ES (electrical stimulation) to any stimulation site along the spinal cord of the subject. Preferred stimulation sites are lumbar and sacral sites for lower limb stimulation and cervical sites for upper-limb stimulation [0040]; electrode arrays implanted in the limb area of the sensorimotor cortex of a subject collect information about the subject locomotor intention [0125]].
Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai does not specifically teach the controller compares a nerve action potential of an electrode disposed in the in vivo site of the model [electrical stimulation may be applied by an electrode array that is implanted epidurally in the spinal cord [0013]] and a nerve action potential of a subcutaneous implanted electrode disposed on a muscle surface corresponding to the in vivo site [Bilateral EMG (Motion Lab Systems, Baton Rouge, La.) from the soleus, medial gastrocnemius, tibialis anterior, medial hamstrings, quadriceps, and gluteus maximus muscles was recorded using bipolar surface electrodes [0118]], and estimates a restoration level of the in vivo site based on the comparison result [a machine learning method executed by at least one computing device builds a model of a relationship between the electrical stimulation applied to the spinal cord and the quantifiable results generated by activation of the at least one spinal circuit [0016]; when activated, the selected spinal circuit may enable voluntary movement of muscles involved [0009] for the purpose of providing for recording and testing locomotion ability of a weight-supported spinalized mouse or rat as it attempts to walk at various speeds on a moving treadmill for the restoration of voluntary movement of paralyzed muscles caused by spinal cord injury. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai to include the controller compares a nerve action potential of an electrode disposed in the in vivo site of the model animal and a nerve action potential of a subcutaneous implanted electrode disposed on a muscle surface corresponding to the in vivo site, and estimates a restoration level of the in vivo site based on the comparison result as taught by Edgerton because doing so would have provided for recording and testing locomotion ability of a weight-supported spinalized mouse or rat as it attempts to walk at various speeds on a moving treadmill for the restoration of voluntary movement of paralyzed muscles caused by spinal cord injury.


Response to Arguments
6.	Applicant’s arguments from the response filed on 10/19/2020, see pages 8-10, with respect to the rejection of claim 8 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Sankai et al. (US Patent Publication 2014/0058299).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643